Citation Nr: 0209387	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain due to undiagnosed illness.

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.  

(The question as to what evaluation is warranted for memory 
loss due to undiagnosed illness since August 7, 1995, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1979 to 
July 1992.  The record reflects service in the Southwest Asia 
theater of operation during the Persian Gulf War.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from November 1997 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) which denied service connection, in 
pertinent part, service connection for muscle and joint pain, 
and muscle tension headaches, all claimed as due to 
undiagnosed illness.  

The Board in February 2000 decided some issues then on 
appeal, and remanded the above-listed issues for further 
development.  The development was completed and the case was 
returned to the Board for further consideration.  

The Board is undertaking additional development on the 
question concerning what evaluation should be assigned for a 
memory loss due to an undiagnosed illness from August 7, 
1995.  This additional development is pursuant to authority 
granted by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).  When the development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The veteran has been diagnosed with polymyositis, 
degenerative joint disease, and a herniated nucleus pulposus 
at L5-S1, which are disorders causative of muscle and joint 
pain.  

2.  A chronic disorder manifested by muscle and joint pain 
was not present in service, and arthritis was not present 
within the first post-service year.  

3.  The veteran has been diagnosed with migraine headaches.  

4.  Migraine headaches were not present in service.

5.  An undiagnosed illness manifested by migraine headaches, 
muscle pain, and/or joint pain is not demonstrated.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for muscle 
and joint pain as a chronic disability resulting from an 
undiagnosed illness is legally insufficient.  38 U.S.C.A. 
§ 1117, 5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 
3.317 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 3.102, 3.159, 3.326).

2.  Chronic muscle and joint pain were not incurred or 
aggravated during the veteran's active duty service, and 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §  1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 1991 & Supp 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 3.102, 3.159, 
3.326).

3.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is legally insufficient.  38 U.S.C.A. 
§ 1117, 5103A, 5107; 38 C.F.R. § 3.317; 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 3.102, 
3.159, 3.326)..

4.  Migraine headaches were not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.303; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective. It 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001) (VCAA); 66 Fed. Reg. 45602-
45632 (August 29, 2001) (to be codified, in pertinent part, 
at 38 C.F.R. § 3.102, 3.159, 3.326(a)). The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
Id; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for muscle and joint pain, and headaches due to an 
undiagnosed illness.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, VA examinations to help determine the etiology of 
disorders causative of his muscle and joint pain, and 
headaches.  

In supplemental statements of the case the appellant has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claim, and notice of 
how his claims were still deficient.  The veteran was asked 
about records of treatment or examination for muscle and 
joint pain, and for headaches at a June 2002 hearing before 
the Board, and he provided names of treating physicians, as 
well as treatment and examination facilities.  

The veteran was asked at the June 2002 hearing as to 
locations of treatment for his claimed disorders, and he 
informed that he was treated at the Dorn VA Medical Center 
(VAMC) in Charleston, South Carolina, and at the University 
of South Carolina Medical Center.  Records from both those 
facilities have already been obtained and associated with the 
claims folder.  The veteran also reported undergoing a 
Persian Gulf War examination, a record of that examination 
conducted in June 1994 is also contained in the claims 
folder.  

The veteran reported being treated by Dr. Gilkerson, and 
records of the Dorn VAMC inform that he was treated by that 
physician at that facility, so that records of treatment by 
that physician are already reflected in the claims folder.  
The veteran informed that a physician at the Columbia VAMC 
took a muscle biopsy for review and that an armed forces 
laboratory analyzed the biopsy.  All the records indicated by 
the veteran at the hearing are reflected in the claims 
folder, and there remains no reasonable possibility that 
additional development would further his claim for service 
connection muscle and joint pain due to undiagnosed illness.  
This is particularly the case since illnesses causative of 
muscle and joint pain and the headaches have been diagnosed 
in the record.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 2002 U.S. 
Vet. App. Claims LEXIS 443 (June 19, 2002).  Finally, the 
Board is also satisfied that development requested in the 
February 2000 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection based on 
incurrence or aggravation in service is known as service 
connection on a "direct basis."  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Arthritis may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001.  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  That legislation 
expanded the definition of undiagnosed illnesses to include a 
"medically unexplained chronic multisymptom illness," such 
as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome.   The Act also codified the same list of 
signs and symptoms of an undiagnosed illness as had 
previously been included in 38 C.F.R. § 3.317.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the present 
case, however, the changes made to 38 U.S.C.A. § 1117 do not 
materially change the law as it relates to this claim, and 
hence do not affect the adjudication of same.  Therefore, the 
Board finds that the veteran is not prejudiced in any way by 
this adjudication of the claim without remand for initial RO 
consideration under the revised statute.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Title 38, United States Code. Section 1117 provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: headache; muscle 
pain; and/or joint pain provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more; and 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
regulation, disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The veteran alleges that he has an undiagnosed illness 
manifested by muscle and joint pain, and by headaches.  He 
seeks service connection for these illnesses on the basis of 
38 C.F.R. § 3.317.

June 1997 Armed Forces Institute of Pathology (AFIP) findings 
based on a muscle biopsy taken in May 1997, were of 
denervation atrophy.  Likewise, December 1998 studies 
reviewed by the AFIP showed the possibility of a mild 
denervating process.  

A VA examiner in August 1997 found that the veteran's joint 
pains and muscle pains were secondary to possible 
polymyositis or myopathy, and that this constituted a 
definitive diagnosis.  An April 1998 electromyogram also 
revealed findings consistent with polymyositis.  

The Board notes the veteran's testimony at his June 2002 
Board hearing that one physician said that he did not have 
polymyositis.  The undersigned does not doubt that a 
physician made such a statement.  A review of the record 
reflects that some recent examinations include no findings of 
polymyositis, or only a history of polymyositis or possible 
polymyositis.  For example, in December 1999 a VA 
rheumatologist examined the veteran and found no evidence of 
pathology, findings of 5/5 strength in the extremities. 

The absence, however, of current findings at some recent 
examinations does not ipso facto mean that the veteran 
therefore has an undiagnosed illness of the muscles and 
joints manifested by pain.  Quite the contrary.  There are no 
records in the claims folder to negate the biopsy-based 
finding of polymyositis.  Therefore, either the veteran has 
no current disability of the joints or muscles, in which case 
polymyositis may be presumed to have resolved; or there is 
ongoing disability which upon examinations including in 
December 1999 examination was simply not observable, in which 
case that non-observed joint and muscle disability retains 
the diagnosis of polymyositis.  

In May 2000, a VA neurologist after reviewing the record and 
examining the veteran, noted the diagnosis in 1997 of 
polymyositis based on laboratory analysis of a muscle tissue 
biopsy.  He concluded, however, that based on the absence of 
current objective signs or symptoms of muscle or joint 
disorder, that polymyositis was in remission.  Significantly, 
it remains an objective fact that a chronic disability of the 
muscles and joints due to an undiagnosed illness has not been 
diagnosed.  At best, the record shows possible myopathy of 
unknown etiology (See January 2000 University of South 
Carolina report), with the preponderance of the competent 
evidence of record showing that muscle and joint pain are due 
to polymyositis. 

Finally, the Board notes that an October 1998 VA neurology 
treatment record states that magnetic resonance imaging scans 
showed degenerative joint disease of the veteran's lumbar 
spine, a large herniated nucleus pulposus at L5-S1 with left 
sided neuropathy; and degenerative joint disease of the hip 
joints.  These clearly meet the definition of a clinically 
diagnosed illness, and not a disorder due to an undiagnosed 
illness as defined by 38 U.S.C.A. § 1117.  

Thus the medical record includes diagnoses of polymyositis, 
degenerative joint disease of multiple joints, and neuropathy 
associated with a herniated disc.  These are multiple 
diagnosed disorders to which the veteran's complaints of 
muscle and joint pains have been attributed.  Hence, the 
absence of a clinically diagnosed illness related to the 
muscle and joint pains is not shown.  Therefore, a claim for 
service connection for muscle and joint pains based on 
undiagnosed illness cannot be sustained.  38 C.F.R. § 3.317. 

With respect to the claim of entitlement to service 
connection for muscle and joint pain on a direct basis, there 
is no evidence of polymyositis, degenerative joint disease or 
herniated nucleus pulposus in service.  Moreover, compensably 
disabling arthritis was not clinically manifested within the 
first post-service year.  Accordingly, the preponderance of 
the evidence is against granting service connection for 
muscle and joint pain on a direct basis, and as well as 
service-connection for arthritis on a service presumptive 
basis.  38 C.F.R. §  3.303, 3.307, 3.309.

Looking to the claim of entitlement to service connection for 
headaches due to undiagnosed illness, a VA treatment 
consultation record in January 1997 records the veteran's 
complaints of migraine headaches for the past year.  At that 
time, the veteran then reported associated symptoms including 
spots before his eyes at times, nausea, and occasional 
vomiting.  He added that the headaches might last for two 
days.  A provisional diagnosis of migraine headaches was 
assigned.  

At an August 1997 VA examination the veteran reported that 
daily headaches began two years ago, but that he only once 
had nausea associated with the headaches.  The diagnosis was 
muscle tension headaches.  

At a May 2000 VA neurological examination the veteran 
complained of headaches which began six years prior.  He 
reported that they were throbbing in nature, but he denied 
any associated aura with nausea, vomiting, photophobia, or 
phonophobia.  He reported that his last headache was two 
weeks prior, and was relieved with Fiorinal.  However, he 
also reported that the headaches occurred approximately twice 
weekly.  He denied ever being on a prophylactic medication 
for his headaches.  The examiner reviewed the claims folder, 
and noted that the veteran had been prescribed Fiorinal to be 
taken as needed.  Following physical examination the examiner 
diagnosed migraine headaches, present for the past five 
years. 

Based on the diagnoses of migraine headaches, an undiagnosed 
illness manifested by headaches is not shown.  Thus, a claim 
of entitlement to service connection for headaches based on 
undiagnosed illness cannot be sustained.  38 C.F.R. § 3.317. 

With respect to entitlement on a direct basis there is no 
evidence of migraine headaches in service, and indeed all 
evidence indicates onset of migraine headaches several years 
post service.  Accordingly, the preponderance of the evidence 
is against the grant of service connection for migraine 
headaches on a direct basis.  38 C.F.R. §  3.303.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against these claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 



ORDER

Service connection for a muscle and joint pain disorder, to 
include due to an undiagnosed illness is denied.  

Service connection for headaches, to include due to an 
undiagnosed illness is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

